UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐x
                                                                 :
SADIS & GOLDBERG, LLP,
                                                                 :
                                      Plaintiff,                 :   No. 14 Civ. 0913 (LTS)(OTW)
                                                                 :
                     ‐against‐                                   :   ORDER
                                                                 :
SUMANTA BANERJEE,                                                :
                                                                 :
                                      Defendants.                :
                                                                 :
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐x

         ONA T. WANG, United States Magistrate Judge:

         For the reasons stated on the record at the conference held on December 20, 2018, it is

hereby ORDERED THAT:

              1. By January 4, 2019, Defendant shall re‐produce, in unredacted form, the

                   documents that he previously produced to his counsel. These documents may

                   not include any redactions. Defendant’s counsel shall produce the unredacted

                   documents to Plaintiff’s counsel by January 18, 2019. If any documents are

                   withheld based on a claim of privilege, Defendant’s counsel shall provide a

                   privilege log that complies with the Federal Rules of Civil Procedure and the

                   Local Civil Rules of the Southern District of New York.

              2. By January 4, 2019, Defendant’s counsel shall produce to Plaintiff’s counsel the

                   deposition transcripts and exhibits in Tuckerbrook Alternative Investment, LP v.

                   Banerjee, 09‐CV‐11672 (D. Mass.).

              3. By January 4, 2019, Defendant shall provide his counsel with access to or an

                   image of his emails during the relevant time period that will permit Defendant’s
             counsel to conduct a keyword search of those emails. Counsel for the parties

             shall thereafter meet and confer on the timing and parameters of a keyword

             search and production of documents.

         4. By January 18, 2019, Defendant’s counsel shall produce to Plaintiff’s counsel

             documents provided to Defendant’s children’s school(s) that show the complete

             unredacted emergency contact information provided to the school(s) from 2009

             to 2014. The children’s first names and other sensitive information may be

             redacted.

         5. Plaintiff may serve third party subpoenas on Defendant’s wife and any other

             third parties from whom Plaintiff seeks discovery by December 28, 2018.



      The parties shall file a joint status letter on the status of discovery by February 1, 2019.


      SO ORDERED.



                                                           d/ Ona T. Wang
Dated: New York, New York                                Ona T. Wang
       December 20, 2018                                 United States Magistrate Judge
